EXHIBIT 10.3

MENTOR CORPORATION
FORM OF OPTION AGREEMENT

Please see your "Notice of Grant of Stock Options & Option Agreement"(the
"Notice of Grant") for specifics of this Grant as to Optionee name, number of
shares, exercise price per share, vesting schedule and expiration date.

1.         Grant of Option.  Mentor Corporation ("Company"), a Minnesota
corporation, hereby grants to the named optionee ("Optionee") an incentive stock
option ("Option") within the meaning of Section 422 of the Internal Revenue Code
of 1986, as amended ("Code"), to purchase the total number of option shares of
Common Stock of the Company ("Option Shares") at the exercise price per share
set forth on the Notice of Grant ("Exercise Price") subject to all of the terms
and conditions of this Option Agreement and the Mentor Corporation Amended 2000
Long-Term Incentive Plan, ("Plan"), the provisions of which are incorporated
into this Option Agreement by this reference.

2.         Exercise Period of Option.  Subject to the terms and conditions of
the Plan and this Option Agreement, this option will become exercisable as to
the number of shares and on the dates specified in the exercise schedule on the
Notice of Grant.  The exercise schedule shall be cumulative; for example, if the
Optionee does not exercise any portion of the Option during the second year
after grant, the Optionee shall become entitled to purchase up to one-half of
the shares at any time during the third year after grant.  This Option will
expire at midnight on the expiration date specified on the Notice of Grant,
("Expiration Date") and must be exercised, if at all, on or before the
Expiration Date.

3.         Compliance.  The grant of options and the issuance of Common Stock
under such options are subject to the Company's procurement of all approvals and
permits required by regulatory authorities having jurisdiction over the Plan and
the securities issuable thereunder.  It is possible that the Company could be
prevented or delayed from granting options or from issuing shares of Common
Stock under the Plan in the event one or more required approvals or permits were
not obtained.

4.         Limitation on Incentive Option Tax Treatment.  Optionee understands
that to the extent that the aggregate fair market value of the shares of Common
Stock (determined at the date of grant) for which an option may for the first
time become exercisable in any calendar year as an Incentive Option under the
Federal tax laws may not exceed $100,000.  To the extent you hold two (2) or
more Incentive Options which become exercisable for the first time in the same
calendar year, the $100,000 limitation will be applied on the basis of the order
in which those options were granted.  Options, which do not qualify for
Incentive Option treatment under the Federal tax laws by reason of this dollar
limitation, may nevertheless be exercised as Non-Statutory Options in the
calendar year in which they become exercisable for the excess number of shares. 

5.         Termination of Option.  Except as provided in this Section, this
Option will terminate, and may not be exercised, if Optionee ceases to be an
Eligible Person, (as defined in the Plan), in the event of termination of
service, or upon the occurrence of certain other events.

            If Optionee ceases to be an Eligible Person for any reason except
death, this Option, to the extent that it is exercisable on the date on which
the Optionee ceases to be an Eligible Person ("Termination Date"), may be
exercised by the Optionee within three months after the Termination Date, but in
any event no later than the Expiration Date set forth in Section 2 above.

            If Optionee ceases to be an Eligible Person of the Company because
of his or her death, this Option, to the extent that it is exercisable on the
Termination Date, may be exercised by the Optionee or the Optionee's estate,
heirs, or legatees (as the case may be) within twelve months after the
Termination Date, but in any event no later than the Expiration Date set forth
in Section 2 above.

6.         Manner of Exercise. To exercise your option, you must provide the
Company with written notice of the exercise in which you indicate the number of
shares to be purchased under your option.  The notice must be accompanied by
full payment of the exercise price for the purchased shares, applicable taxes,
together with appropriate proof that the person exercising the option (if other
than yourself) has the right to affect such exercise.  You will be required to
satisfy all applicable income and employment tax withholding requirements at
that time. The exercise date will be the date that this notice is deliverable to
the Company, or a later date set forth in the notice ("Exercise Date").

7.         Nontransferability.  This Option may not be transferred in any manner
other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of the Optionee only by the Optionee.  The terms
of this Option are binding upon the executors, administrators, successors and
assigns of the Optionee.

8.         Withholding.  Optionee agrees, as a condition to the exercise of this
Option, to make full payment or other appropriate arrangement with the Plan
Administrator and the Company or its subsidiary employing or retaining Optionee
(if any) for the satisfaction of any federal, state, or local income tax
withholding requirements and federal social security employment tax requirements
applicable to the exercise of this option or the sales of shares acquired under
this Option. 

9.         Adjustments.  If any change is made to the Option Shares (whether by
reason of merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, combination of shares, exchange of shares, or other
change in corporate or capital structure of the company), then, unless such
change results in the termination of all outstanding Options, the Committee will
make appropriate adjustments to the kind, price per share, and maximum number of
shares subject to this Option.  The adjustments made by the Committee shall be
final, binding, and conclusive.

10.        Change in Control

            Acceleration of Excercisability.  In the event of a "Change in
Control" of the Company, as defined in the Plan ("Change of Control"), all
options held by a person under the Plan that shall not have expired, shall
become immediately exercisable in full.  The acceleration of the exercisability
of options shall be effective immediately prior to (but subject to the actual
occurrence of) the applicable Change in Control, and each optionee shall be
entitled to exercise his or her accelerated options in advance prior to the
Change in Control, provided that such Change in Control actually occurs and that
such optionee has not voluntarily terminated his or her position with the
Company prior to the occurrence of such Change in Control.

            Optional Actions.  In the event the Committee determines in good
faith that a Change in Control may be imminent, the Committee may, but shall not
be obligated to:

            (1)        If the Change in Control is a merger or consolidation or
a statutory share exchange, make provision for the protection of the outstanding
options granted under the Plan by the substitution, in lieu of such options, of
options to purchase such numbers of shares of appropriate voting common stock of
the corporation surviving any merger or consolidation or, if appropriate, of the
parent corporation of the Company or such surviving corporation ("Survivor's
Stock") as the Committee deems equitable, or, alternatively, by the delivery of
such numbers of shares of the Survivor's Stock as have a fair market value as of
the date of the Change in Control equal to the product of (i) the amount by
which the Change in Control Proceeds per Share (as defined in the Plan) exceeds
the option exercise price per share times (ii) the numbers of common shares
covered by the respective options; or

            (2)        At least ten (10) days prior to any Change in Control,
declare, and provide written notice to each optionee of the declaration, that
each outstanding option, whether or not then exercisable, shall be cancelled at
the time of the Change in Control (unless it shall have been exercised prior to
the occurrence of the Change in Control) in exchange for payment to each
optionee, within ten days after the Change in Control, of cash equal to the
amount (if any), for each share covered by the cancelled option, by which the
Change in Control Proceeds per share (as defined in the Plan) exceeds the
exercise price per share covered by such option.

            No such action by the Committee shall in any way affect the
acceleration of the exercisability of options pursuant to Paragraph (a), above,
and each optionee shall have the right, during the period preceding the Change
in Control, to exercise his or her option as to all or any part of the shares
covered thereby in accordance with said Paragraph (a).  In the event of a
declaration pursuant to Paragraph (b), above, each outstanding option granted
pursuant to the Plan that shall not have been exercised prior to the Change in
Control shall be cancelled at the time of the Change of Control.

            Any action taken by the Committee under Paragraph (b), above, in
contemplation of an expected Change in Control shall be null and void in the
event such Change in Control does not actually occur.

11.        No Employment Contract. Nothing in this Option Agreement, Notice of
Grant, or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company, (or Parent or Subsidiary
employing or retaining the Optionee) or of Optionee.  The rights are hereby
expressly reserved by each, to terminate Optionee's Service at any time for any
reason, with or without cause.

12.        Governing Law.  This Notice of Grant, Option Agreement and the Plan
shall be governed, construed and administered in accordance with the laws of the
State of California.

--------------------------------------------------------------------------------

SAMPLE



Notice of Grant of Stock Options   
                                                                                    
Mentor Corporation
and Option Agreement           
                                                                                           
ID: 41-0950791
                                                
                                                                                          
201 Mentor Drive
                                                       
                                                                                   
Santa Barbara, CA 93111



Optionee                                           
                                                                                  
Option Number:
                                       
                                                               
                                    Plan:  2000
                                                   
                                                                                       
ID:



Effective xx/xx/xxxx, you have been granted an Incentive Stock Option or a
Non-Qualified Stock Option to buy xxxx shares of Mentor Corporation (the
"Company") stock at an exercise price of $ xx.xx per share.

The total option price of the shares granted is $ xxx,xxx.xx.

Shares in each period will become fully vested on the date shown.

Shares

Vest Type

Full Vest

Expiration

_____

_______

______

_______

_____

_______

______

_______

_____

_______

______

_______

_____

_______

______

_______



By your signature and the Company's signature below, you (the "Optionee"), and
the Company agree and you understand and agree that this Option is granted
subject to and in accordance with the terms of the Mentor Corporation Amended
2000 Long-Term Incentive Plan (the "Plan").  You further agree to be bound by
the terms of the Plan and the terms of the Option as set forth in the Option
Agreement attached hereto and made a part of this agreement.

Definitions.  All captialized terms in this Notice shall have the meaning
assigned to them in this Notice, in the Plan, or in the attached Option
Agreement.

Optionee acknowledges that a copy of the official Prospectus for the Plan (the
"Prospectus") has not been delivered concurrently with this notice and in lieu
of delivery, Optionee has been advised that a true and correct copy of the
Prospectus and the Plan is available via the Company's intranet, or in the
alternative, Optionee may request a printed copy of the Prospectus or the Plan
from the Corporate Secretary through the Company's principal office.



______________________________                                      
_________________
Mentor
Corporation                                                                         Date

______________________________                                      
_________________
Optionee                                                                                           
Date